DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11 June 2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1 and 3-18 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 3-18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A filler neck (1) for filling an operating substance into a vehicle tank by way of a fuel pump nozzle, wherein the filler neck (1) includes: a filler neck body (2) …  and a fuel pump nozzle guide with an insertion section (4) for guiding a fuel pump nozzle, which is accommodated or is to be accommodated in the filler neck body (2), … wherein the insertion section (4) of the fuel pump nozzle guide has a first segment (5) which is formed integrally with the filler neck body (2) and is connected fixedly to the filler neck body (2) in the interior of the filler neck body (2) and at least one second segment (6) which is connected in an articulated manner to the filler neck body (2). wherein the second segment (6) is pivotable relative to the filler neck body (2) between a first position, in which the second segment (6) is present outside the filler neck body (2) and a second position, in which the second segment (6) is present within the filler neck body (2) and, together with the first segment (5). forms the fuel pump nozzle guide.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A filler neck (1) for filling an operating substance into a vehicle tank by way of a fuel pump nozzle, wherein the filler neck (1) includes: a filler neck body (2) … a fuel pump nozzle guide with an insertion section (4) for guiding a fuel pump nozzle inserted into the filler neck body (2) … a first closure element (3) … wherein the insertion section (4) of the fuel pump nozzle guide has a first segment (5) which is formed integrally with the filler neck body (2) and is connected fixedly to the filler neck body (2) in the interior of the filler neck body (2) and at least one second segment (6) which is connected in an articulated manner to the filler neck body (2), wherein the second segment (6) is pivotable relative to the filler neck body (2) between a first position, in which the second segment (6) is present outside the filler neck body (2) and away from the window opening (8) such that the closure element (3) is accessible through the window opening (8) in the filler neck body, and a second position, in which the second segment (6) is present within the filler neck body (2) and prevents access to the closure element (3) through the window opening (8) in the filler neck body; wherein, when the second segment (6) is in the second position, the second segment (6), together with the first segment (5), forms a misfuelling block of the fuel pump nozzle guide.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 17; and 
the prior art of record does not teach 

“A filler neck (1) for filling an operating substance into a vehicle tank by way of a fuel pump nozzle, wherein the filler neck (1) includes: a filler neck body (2) … a fuel pump nozzle guide with an insertion section (4) for guiding a fuel pump nozzle inserted into the filler neck body (2) … wherein the insertion section (4) of the fuel pump nozzle guide has a first segment (5) which is formed integrally with the filler neck body (2) and is connected fixedly to the filler neck body (2) in the interior of the filler neck body (2) and at least one second segment (6) which is connected in an articulated manner to the filler neck body (2), wherein the second segment (6) is pivotable relative to the filler neck body (2) between a first position, in which the second segment (6) is present outside the filler neck body (2), and a second position, in which the second segment (6) is present within the filler neck body (2); wherein the second segment (6) is connected via at least one film hinge (7) to the filler neck body (2) so as to be pivotable relative to the filler neck body (2), wherein a pivot axis defined by the film hinge (7) runs parallel to the longitudinal axis of the filler neck body (2).” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 5,435,358 (Kampka et al.), which discloses a filler neck closure. 
2.) U.S. Patent No. 6,230,739 (Gericke), which discloses a fuel refilling assembly. 
3.) U.S. Patent No. 8,596,315 (Muller), which discloses a fuelling system. 
4.) U.S. Patent No. 8,726,950 (Miller et al.), which discloses a mis-fuel inhibitor. 
5.) U.S. Patent No. 9,315,099 (Whelan et al.), which discloses a fuel fill apparatus. 
6.) U.S. Patent No. 9,505,302 (Yoshida et al.), which discloses a misfueling preventing apparatus. 
7.) U.S. Patent No. 9,701,194 (Groom), which discloses a fuel-dispensing nozzle inhibitor. 
8.) U.S. Patent No. 9,931,928 (Kito et al.), which discloses a filler pipe structure. 
9.) U.S. Patent Application Publication No. 2006/0096662 (King et al.), which discloses a fuel-dispensing nozzle inhibitor. 
10.) U.S. Patent Application Publication No. 2011/0079322 (Beier et al.), which discloses a fuel filler system. 
11.) U.S. Patent Application Publication No. 2012/0279612 (Washio et al.), which discloses a fueling-error prevention device. 
12.) U.S. Patent Application Publication No. 2015/0151633 (Kito et al.), which discloses a fueling device. 
13.) U.S. Patent Application Publication No. 2016/0031317 (Giles et al.), which discloses a filler neck assembly. 
14.) U.S. Patent Application Publication No. 2016/0152133 (Hendler et al.), which discloses a device for protection against incorrect refueling.  
15.) U.S. Patent Application Publication No. 2017/0182880 (Hagano et al.), which discloses an opening-closing apparatus for a fuel tank. 
16.) U.S. Patent Application Publication No. 2018/0135342 (Pearce et al.), which discloses a system for refueling. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753